DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Response to Amendment
Consistent with discussion of the Advisory Action filed on 12/08/2021, Applicant’s amendment has overcome the rejection to claim 1 in the Office Action filed on 10/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over by Yan et al (Non-Patent Literature Reference: Edge-Lighting Light Guide Plate Based on Micro-Prism for Liquid Crystal Display; previously relied upon, hereinafter “Yan”; previously relied) in view of Hara et al (US 6974241 B2; newly relied upon; hereinafter “Hara”; previously relied upon), Katsumoto et al (US 20080013323 A1; previously relied upon; hereinafter “Katsumoto”; previously relied upon in canceled claim 6), and Zhang et al (US 8692446 B2; “Zhang”; newly relied upon).
Re Claim 1:
Yan discloses an optical component (shown in Figs 1 and 3a, described below), comprising: 
a light guide board (Micro-prism based LGP, Fig 3a) having an incident surface (shown in Fig 1), an exit surface (surface with microprism structure, shown in Fig 3 (a) and described on at least Page 356, PDF Page 2, first paragraph in the left column before III. SIMULATION AND DISCUSSION), and 
an underside (opposite the exit surface and shown with light arrow reflecting in Fig 3a) that is parallel to the exit surface (configuration shown in Fig 3 (a)), 
wherein the incident surface is connected to the underside and the exit surface, respectively (shown in Fig 1 transposed with Fig 3 (a)), and 
the exit surface includes a prism structure for refracting light in the light guide board (shown in Fig 3 (a)).
Yan does not disclose wherein the incident surface includes a concave curved surface that is concave toward inside of the light guide board.
Hara teaches an incident surface (incident surface 18) that includes a concave curved surface (depressions 36, Fig 13) that is concave toward an inside of a light guide board (toward an inside of light-guiding plate 12, Fig 13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incident surface of Yan according to the incident surface taught in at least principle by Hara for the benefit of more evenly distributing light (Hara: Col 2, lines 59-62).
Yan is silent regard the limitation of a wherein the optical component further comprises a diffuser structure for scattering light, the diffuser structure being deployed atop the prism structure, and the diffuser structure being of transmittance greater than 90%. 
Katsumoto teaches an optical structure (optical sheets 23, shown in at least Fig 8) comprising a diffuser structure (resin 22; described in at least ¶ 0087 as a light diffusing function can be added to the optical sheet 23 formed… a method by kneading and mixing resin having a different refractive index) for scattering light, the diffuser structure (23) being deployed atop a prism structure (atop prism sheet 21), the diffuser structure (22) being of transmittance greater than 90% (shown in Table 2 and described in detail in ¶¶ 0120-0134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical component of Yan (as modified in view of Hara) by including a diffuser structure as taught in at least principle by Katsumoto for the benefit of increased front illuminance while removing side lobes (Katsumoto: Table 2).
Yan at least suggests an equivalent diffuser structure to the claimed scatter particles of different particle sizes for the purpose of scattering light by the following fact pattern.
Yan teaches a diffuser structure (Katsumoto: 22) for scattering light (Katsumoto: ¶ 0087).
Yan teaches multiple embodiments for scattering light (Katsumoto: ¶ 0087, specifically cites scattering particles and a resin).
Zhang teaches an optical structure (light extraction film 10) comprising scattering particles atop a prism structure (nanoparticles 16 atop transparent substrate 12), wherein the scattering particles (16) may be of different sizes or the same size, but both being capable of scattering light in at least Col 3, lines 24-35 by the description nanoparticles, also referred to as sub-micron particles, for light extraction films 10 and 20 have a size within the range for nanostructures and can be the same size or different sizes within that range for a particular film. The nanoparticles are also light scattering when the nanoparticles are within a particular size range and have a different index of refraction from the backfill layer, as further explained below and illustrated in the Examples. For example, the nanoparticles can have diameters in the range of 100 nm to 1,000 nm, or the nanoparticles can have diameters in the range of 10 nm to 300 nm and form agglomerations with sizes in the range of 100 nm to 1,000 nm.
Taking all teachings into consideration, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized:
the sizes of the light scattering particles of Katsumoto to be equivalent structures for scattering light since, regardless of being the same or a different size, both scatter light; and

Therefore, since prior art equivalence for the same purpose is prima facie obvious (MPEP 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Zhang as at least suggesting an equivalent diffuser structure to the claimed scatter particles of different particle sizes for the purpose scattering light.
Re Claim 4:
Yan further discloses wherein the prism structure includes a prism array having multiple triangular prism units (configuration shown in Fig 3 (a)).
Re Claim 8:
Yan further discloses a backlight module (shown in Fig 1, described below):
the optical component of claim 1 (claim 1, above); and
a backlight source (shown as CCFL in Fig 1, described under II. STRUCTURE AND PRINCIPLE) arranged parallel to the incident surface of the optical component (Fig 1, II. STRUCTURE AND PRINCIPLE).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Yan in view of Hara, Katsumoto, and Zhang  as applied to claim 1 above, and further in view of Chau et al (US 7513669 B2; previously relied upon; hereinafter “Chau”).
Yan is silent regarding the limitation of the underside further includes a reflective coating for reflecting light that is incident on the underside of the light guide board.
Chau teachers an underside (surface 75 of light pipe 73, Fig 4) includes a reflective coating (coated with a reflective material, described in Col 5, ~ lines 30-34) for reflecting light that is incident on an underside of a light guide board (shown in Fig 4 and described in Col 5, ~ lines 28-34).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the underside of the light guide board of Yan (as modified in view of Hara, Katsumoto, and Zhang) by including a reflective coating as taught by Chau for the benefit of preventing light loss (Chau: Col 5, ~lines 30-31).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Yan in view of Hara, Katsumoto, Zhang, and Chau as applied to claim 2 above, and further in view of Tan et al (US 20190302515 A1; hereinafter “Tan”; previously relied upon).
Yan does not explicitly disclose a protective layer arranged below the reflective surface.
Tan teaches a protective layer (second substrate 12, Fig 1, ¶ 0040) arranged below a reflective surface (bottom of light guide plate 15).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical component of Yan (as modified in view of Chau) by including a protective layer as taught by Tan for the benefit of fortifying the structure of the optical component.
With regard to the reflective coating, there are only two possible configurations protective layer of Yan (as modified in view of Chau and Tan):
arranged below reflective coating; or 
arranged above the reflective coating.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the configuration of the protective layer of Yan (as modified in view of Chau and Tan) to be arranged below the reflective coating for the benefit of ensuring the structural integrity of the reflection coating.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Yan in view of Hara, Katsumoto, and Zhang as applied to claim 1 above, and further in view of Ko et al (US 7220026 B2; previously relied upon; hereinafter “Ko”) and Parker et al (US 6752505 B2; hereinafter “Parker”; previously relied upon).
Yan does not explicitly disclose wherein:
two neighboring rows of prism units in the prism array zigzag along a column direction, or 
two neighboring columns of prismatic units in the prism array zigzag along a row direction.
Ko teaches:
two neighboring rows of prismatic units (columns of prismatic structures 8d) in the prism array (structure 10d) zigzag along a column direction (shown in the Y direction of Fig 4A), and 
two neighboring columns of prism units (rows of prismatic structures 8d) in the prism array (10d) zigzag along a row direction (shown in the X direction of Fig 4A).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the prism structure of Yan (as modified in view of Hara, Katsumoto, and Zhang) according to the teachings of Ko for the benefit of optimizing the direction of light emitted by the prisms.
Yan does not explicitly disclose the prismatic units to be triangular prisms, rather Yan teaches prismatic units are square pyramids (Ko: Fig 4A).
Parker teaches equivalence of prism structures (equivalence of optical elements 5) of many different shapes (shown in at least Figs 5a-5n, and described in at least Col 6, lines 6-7 as optical elements may take many different shapes), specifically including the shapes of a square pyramid (optical element 5, Fig 5f) and triangular prisms (optical element 5, Figs 5j-5l) for the purpose of refracting light (described in at least Col 5, lines 60-65).
Since prior art recognized equivalence for the same purpose is at least obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the square pyramids as taught by Yan (as modified in view of Hara, Katsumoto, Zhang, and Ko) to be equivalent structure to the claimed triangular prisms for the purpose of refracting light.

Claim 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Yan in view of Hara, Katsumoto, and Zhang as applied to claim 8 above, and further in view of Mori et al (US 7690831 B2; previously relied upon; hereinafter “Mori”).
Re Claim 9:
Yan further discloses a curved protective cover (shown surrounding the backlight source (CCFL) in a curved configuration in Fig 1), wherein: 
the backlight source (CCFL) is secured inside the curved protective cover (shown in Fig 1). 
Yan does not explicitly disclose at least the incident surface of the light guide board in the optical component is located in the curved protective cover.
Mori teaches at least an incident surface of a light guide board (incident surface 11a of light guide plate 21) in an optical component (diffusion pattern 9 and light guide plate 21) is located in a protective cover (in reflector 8, shown in Fig 7).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved protective cover and light guide board of Yan (as modified in view of Hara, Katsumoto, and Zhang) such that at least the incident surface of the light guide board in the optical component is located in the curved protective cover due to the teachings of the protective cover and light guide board of Mori for the benefit of retaining light from unintended escape thereby improving light efficiency.

Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Yan in view of Hara, Katsumoto, and Zhang as applied to claim 8 above, and further in view of Torihara et al (US 20020018341 A1; hereinafter “Torihara”; previously relied upon).
Re Claims 10-11:
Yan further discloses electronic equipment (described below) comprising: 
 the backlight module of claim 8 (claim 8, above).
Yan does not explicitly disclose:

a housing provided with an accommodating space for accommodating the backlight module and the display module; and 
a securing structure that is adapted to secure the optical component inside the housing.
Torihara teaches electronic equipment (described below) comprising:
a display module (liquid crystal panel 6, Fig 1) arranged above a backlight module (above backlight 7); 
a housing (metal bezel 16) provided with an accommodating space for accommodating the backlight module and the display module (configuration shown in Fig 1 wherein 6 and 7 are shown accommodated inside of the space of internal to 16); and 
a securing structure (chassis 13, Fig 1, ¶ 0062) that is adapted to secure the optical component inside the housing (shown in Fig 1, wherein 7 is secured inside of 13 and 7 excluding light sources 2 is analogous to the claimed optical component; the examiner notes that the optical component of Torihara (7 excluding 2) is necessarily secured inside of 13, since 7 is secured inside of 13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the backlight module of Yan (modified in view of Hara, Katsumoto, and Zhang) in electronic equipment (excluding the backlight module) as taught by Torihara for the benefit of added utility.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic equipment of Torihara by replacing the backlight module of Torihara with the backlight module of Yan (as modified in III. SIMULATION AND DISCUSSION).

Response to Arguments
Applicant’s arguments with respect to currently amended claim 1 have been carefully considered but are moot because the new ground of rejection does not rely on the same embodiment of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically the examiner is relying in a different embodiment of Katsumoto to modify Yan (as modified in view of Hara) based on equivalencies taught by Katsumoto and Zhang of diffuser structures that scatter light. The new grounds of rejection was required due to the amended limitation of the diffuser structure being of transmittance greater than 90%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875